DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 20-32 are pending.
Claims 7-19 are canceled.
Claims 1-6,20-31 are amended. 
Claim 32 is newly added claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detent must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for first wall, second wall,  First bail arm, second bail arm, first recess, and second recess as recited in  3, 5, 21 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 4573577).
Regarding claim 1, Miller discloses, A nestable container (Co.1; line 5-7) comprising: a base (Col.2; line 55-60) ; a plurality of walls extending upward from the base, each of the plurality of walls including an upper portion and a lower portion (Fig.1-3), wherein the upper portion projects outwardly relative to the lower portion (Fig. 1-4); and at least one bail arm (c) pivotably mounted to the upper portion (Fig. 4-8), the at least one bail arm (c) pivotable between a deployed position (Col.4;  line 38-50Fig. 4; Second position) extending into an interior of the container and a retracted position (Col.4;  line 38-50; Fig. 6; Third position) adjacent an interior surface (54) of the upper portion, wherein the at least one bail arm (c) is lockable in the deployed position ( Fig. 6 the recess in between element 62 and 84 creates a space that locks the bail arm in deployment position). 
Regarding claim 3 , Miller discloses, the lower portion (See annotated fig. below)of a first wall of the plurality of walls  includes a plurality of spaced-apart vertical slats (See annotated fig. below) .

    PNG
    media_image1.png
    238
    604
    media_image1.png
    Greyscale

Regarding claim 5, Miller discloses, at least one bail arm includes a first bail arm and a second bail arm, wherein the first bail arm is pivotably secured to and receivable in a first wall of the plurality of walls and wherein the second bail arm is pivotably secured to and receivable in a second wall of the plurality of walls opposite the first wall

    PNG
    media_image2.png
    571
    491
    media_image2.png
    Greyscale


Regarding claim 6 , Miller discloses, the at least one bail arm is pivotably and slidably (Fig. 4-6) connected to the walls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 in view of Box (US 3659743).
Regarding claim 2, Miller discloses at least one bail arm in the deployed position but does not explicitly disclose a plurality of bottles resting on the base   wherein the plurality of bottles are between the base and the at least one bail arm in the deployed position.
Box discloses nesting container with bail arm that are used to carry bottles (Col. 1, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the container for bottles as taught by Box for the purpose of securely transporting bottles.
As  a result, the bottles will be placed in the base wherein plurality of bottles are between the base and the at least one bail arm in the deployed position and it is reasonable to conclude that the bail arm is lockable in the deploy position to retain the bottles in the container. 

Claim(s) 20, 21, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 4573577 in view of Stahl (US 8047369) .
Regarding claim 20, Miller discloses, A nestable container (Co.1; line 5-7) comprising: a base (Col.2; line 55-60); a plurality of walls (See annotated fig. below) extending upward from the base, each of the plurality of walls including an upper portion and a lower portion (Fig.1-3), wherein the upper portion projects outwardly relative to the lower portion (Fig.1-4), wherein the lower portion permits a lower portion of an identical container to be received therebetween when the identical container is in a first orientation relative to the nestable container (Fig. 10).
However, Miller does not explicitly discloses a first bail arm including a pair of arms pivotably mounted to the upper portion of a first wall of the plurality of walls, the first bail arm pivotable between a deployed position extending into an interior of the container and a retracted position adjacent an interior surface of the upper portion of the first wall.
Stahl is in the field of endeavor and discloses a nestable container wherein a first bail arm (168) including a pair of arms (178a, 178b) pivotably mounted (Col. 20, Line 25-29) to the upper portion of a first wall (12) of the plurality of walls (Fig. 1), the first bail arm pivotable between a deployed position extending into an interior of the container (and end arms and the nipple 180a is within an interior of the container) and a retracted position adjacent an interior surface of the upper portion of the first wall (Fig. 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate a first bail arm including a pair of arms pivotably mounted to the upper portion of a first wall of the plurality of walls, the first bail arm pivotable between a deployed position extending into an interior of the container and a retracted position adjacent an interior surface of the upper portion of the first wall as taught by Stahl for the purpose of enclosing goods when transporting.
Regarding claim 21, Miller-Stahl discloses, the first bail arm is receivable in a first recess in the first wall (See Fig. 30, 31; 168’ is in a first recess) but does not explicitly discloses a second bail arm pivotably mounted to the upper portion of a second wall of the plurality of walls, wherein and the second bail arm is receivable in a second recess in a second wall of the plurality of walls.
Miller discloses two windows (See annotated fig. below) and therefore, it is reasonable to expect to have a second bail arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Miller to incorporate a second bail arm in the second window as taught by Stahl for the purpose of prevent goods from missing when moving/transporting. 
As a result of the modification, Miller-Stahl would have  a second bail arm pivotably mounted to the upper portion of a second wall of the plurality of walls, wherein the first bail arm is receivable in a first recess in the first wall and the second bail arm is receivable in a second recess in a second wall of the plurality of walls.

    PNG
    media_image3.png
    508
    475
    media_image3.png
    Greyscale

Regarding claim 29, Miller discloses the lower portion includes a plurality of spaced-apart vertical slats (As annotated for claim 1).

Regarding claim 32, Miller-Stahl discloses, the first bail arm (168) includes a cross- beam (Stahl; Fig. 27) connecting outer ends of the pair of arms to one another and wherein the cross-beam is parallel to the first wall (12)  in the deployed position (Stahl; Col. 20; line 29-40)closed position) and the retracted position (Stahl; Col. 20; line 29-40open position).

Claim(s) 22,23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Stahl  as applied to claim 21 in view of Hassell (US 20050263424).
Regarding claim 22, Miller-Stahl does not explicitly discloses the first and second bail arms is-are lockable in the deployed position. 
Hassell is in the field of endeavor and discloses a locking recess 38 for locking a bail member 18 (Fig. 19, Para 65) in deployed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Miller-Stahl to incorporate a locking mechanism so that the first and second bail arms is-are lockable in the deployed position as taught by Hassell for the purpose of preventing goods from falling when transporting.
Regarding claim 23, Miller-Stahl-Hassell discloses wall having detent (Hassell; Fig. 9, 23) for locking the bail arm within the locking recess.
Since two bail arms are incorporated due to Miller having two windows, the two sidewalls would have detent as taught by Hassell. As a result of the modification, Miller-Stahl-Hassell first and second walls each would include a detent that locks the respective bail arm in the deployed position.

Regarding claim 28, Miller-Stahl-Hassell discloses wall having detent (Hassell; Fig. 9, 23) for locking the bail arm within the locking recess. As a result of the modification, the combination of Miller-Stahl-Hassell would have first wall that includes a detent that is configured to lock the first bail arm in the deployed position.

  Claim 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller-Box as applied to claim 2 in view of Prodel (US 3986628).
Regarding claim 30, Miller-Box discloses bottles carried by containers with at least bail arm. 
However, Miller does not explicitly disclose the bottles each include a shoulder leading to a neck and a bottle cap secured to the neck.
Prodel discloses bottles including shoulder leading to a neck and a bottle cap secured to the neck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller-Box to incorporate shoulder leading to a neck and a bottle cap secured to the neck as taught by Prodel for the purpose of securing the content within the bottle as carried by the container. 
The limitation “the at least one bail arm is configured such that when the at least one bail arm is in the deployed position, the bail arm is above the shoulders but below the bottle caps.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
Regarding claim 31, Miller discloses at least one bail arm (c) includes a pair of arms pivotably connected at lower ends to the plurality of walls and a cross- beam connecting outer ends of the pair of arms to one another
The limitation “the cross-beam of the at least one bail arm is above the shoulders but below the bottle caps when the at least one bail arm is in the deployed position, with the cross-beam above the shoulders but below the bottle caps ” considered to be functional language. The prior art of Miller-Box-Prodel has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference. Surely, if one desired, they can place the bail such that the bail arm is above the shoulders but below the bottle caps when the at least one bail arm is in the deployed position.  See MPEP 2114(I)  See also, General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Allowable Subject Matter
Claim 4, 24-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants argument with regards to drawing objection is not persuasive. While the reference number 240 is recited in fig. 6, the structure itself is not visible from the drawing since the applicant must show every feature of the invention specified in the claims. Therefore, the drawing objection is sustained.
Applicants argument with regards to claim 1 is not persuasive. The structure 66 as well as the recess created between 66 and 84 locks the bail arm so as to inhibit movement in front, backwards and left and right direction.
Arguments with regards to claim 3 and 4 is persuasive and therefore, claim 4 is considered to be allowable subject matter.
The rejection of claim 5 in the current office action has been changed to address the amended claim.
Regarding arguments related to claim 30 and 31, the products can be arranged in a manner such that the limitation is met. The applicant does not claim any additional structure claimed within claim 30 and 31 that isn’t disclosed by the structures of the prior art. The prior arts of record has all the necessary structure to perform the limitation as claimed and therefore is considered to met the scope of the limitation as claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736          



/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736